Citation Nr: 9910948	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  96-43 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for scoliosis.

2.  Entitlement to service connection for left calcaneal spur 
secondary to service-connected disability from lumbosacral 
strain with bulging annulus at the intervertebral space at 
the fourth and fifth lumbar vertebrae (L4-5).

3.  Entitlement to service connection for papular skin 
lesions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from October 1983 to April 
1991.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a rating decision in part of which the 
regional office (RO) denied entitlement to service connection 
for lumbosacral strain and scoliosis.  The veteran was 
subsequently granted service connection for lumbosacral 
strain with bulging annulus at L4-S1 and mild stenosis.  The 
service-connected back disorder was rated 10 percent 
disabling.  In May 1997, the veteran asserted that the 
service-connected back disorder should be rated 20 percent 
disabling.  However, an increased rating was denied by the 
RO's April 1998 rating decision.  In a letter dated in May 
1998, the veteran indicated that he agreed with the 10 
percent rating for disability associated with his lower back.  
Nonetheless, an appeal remains pending on the issue of 
entitlement to service connection for scoliosis.  The veteran 
also appealed the disability evaluations assigned for his 
service-connected left knee and right ankle disabilities, but 
subsequently expressed his agreement with the disability 
evaluations and withdrew these issues from the appeal.  

The veteran has also perfected an appeal of the RO's April 
1997 rating decision which denied entitlement to service 
connection for calcaneal spur of the left foot as secondary 
to the veteran's service-connected back disorder and denied 
service connection for papular skin lesions.


FINDINGS OF FACT

1.  The record contains no competent evidence that the 
veteran's preexisting disability from scoliosis of the spine 
worsened during his active military serviced.

2.  The record does not contain competent evidence of a nexus 
between a current left calcaneal spur disability and injury 
or disease during the veteran's active service, including the 
service-connected back disability.    

3.  The veteran's current skin disability, diagnosed as 
papular skin lesions, is not due to injury or disease during 
service and, to the extent that acne pre-existed the 
veteran's active military service, it did not increase in 
disability during service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
scoliosis is not well grounded.  38 U.S.C.A. §§ 101(16), 
1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

2.  The claim of entitlement to service connection for left 
calcaneal spur as secondary to a service-connected low back 
disorder is not well grounded.  38 U.S.C.A. §§ 101(16), 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1998).

3.  Service connection for papular skin lesions is not 
warranted.  38 U.S.C.A. §§ 101(16), 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Also, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (1998).  A preexisting disease or injury will be 
considered to have been aggravated by active military service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (1998).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during an 
subsequent to service.  38 C.F.R. § 3.306(b) (1998).  With 
congenital malformations discovered during service with no 
antecedent active disease or injury during service, the 
conclusion must be that they preexisted service.  Congenital 
or developmental defects are not diseases or injuries within 
the meaning of the applicable legislation.  38 C.F.R. 
§ 3.303(c) (1998).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1996).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claim of entitlement to service connection for 
scoliosis and left calcaneal spur secondary to a low back 
disorder are not well grounded.  Although the RO did not 
specifically state that it denied such claims on the basis 
that they were not well grounded, the Board concludes that 
this error was not prejudicial to the claimant.  See 
Edenfield v. Brown, 8 Vet. App. 384 (1995) (deciding that the 
remedy for the Board's deciding on the merits a claim that is 
not well grounded should be affirmance, on the basis of 
nonprejudicial error).  While the RO denied service 
connection on the merits, the Board concludes that denying 
the claims because they claim are not well grounded is not 
prejudicial to the appellant, as the appellant's arguments 
concerning the merits of the claims included, at least by 
inference, the argument that sufficient evidence to establish 
well-grounded claims is of record.  Therefore, the Board 
finds that it is not necessary to remand the matter for the 
issuance of a supplemental statement of the case concerning 
whether or not the claims are well grounded.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); VAOGPREC 16-92 (O.G.C. 
Prec. 16-92) at 7-10.

Where a claim is not well grounded it is incomplete, and the 
Department of Veterans Affairs (VA) is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 
8 Vet. App. 69, 77-80 (1995).  In this case, the RO informed 
the appellant of the necessary evidence in the claims form he 
completed, in its notice of rating decisions dated in 
November 1991 and May 1997, and in the statements of the case 
and supplement statements of the case.  The discussion below 
informs the veteran of the types of evidence lacking, and 
which he should submit for a well-grounded claim.  Unlike the 
situation in Robinette, in this case the veteran has not 
advised VA of the existence of any particular evidence which, 
if obtained, would render his claim well-grounded.

I.  Scoliosis

Service medical records show that mild scoliosis of the 
veteran's spine was noted at the time of his medical 
examination for entry into service.  Subsequently dated 
service medical records do not show complaints, diagnoses, or 
treatment of any back disorder associated with scoliosis.  At 
the time of his medical examination for separation from 
service in April 1991, the veteran reported that he was in 
good health.  An examiner did not elaborate on the veteran's 
report of recurrent back pain.  The examiner indicated that 
the veteran's spine was normal.

During a VA examination in July 1991, the veteran reported 
that he had fallen and sustained a back injury while serving 
in Saudi Arabia in March 1991.  The examiner observed 
fullness of the right lumbar muscles with some spasm.  
Otherwise, there were no clinical indications of pathology.  
The lumbar spine had full range of motion.  The examiner 
reported a diagnosis of lumbosacral strain.

The RO denied entitlement to service connection for scoliosis 
in its April 1992 rating decision.  The veteran's scoliosis 
was clearly noted at the time of his medical examination for 
entry into service.  The record contains no medical evidence 
which indicates that his disability from scoliosis underwent 
an increase during such service.  Therefore, the Board 
concludes that the claim for service connection for scoliosis 
is not well grounded.

II.  Left Calcaneal Spur

The veteran has current disability from a left calcaneal spur 
which was identified in X-rays taken in June and November 
1996.  The veteran does not contend that he incurred left 
calcaneal spur during his active military service, nor do 
service medical records indicate direct service incurrence of 
the left foot disorder.

Service medical records show that in June 1987, the veteran 
complained of tenderness in his left heel after playing 
baseball while wearing cleated shoes.  He had tenderness over 
the medial aspect of the left heel.  The ankle had full range 
of motion, without swelling or ecchymosis.  An examiner noted 
an impression of soft tissue trauma.  In November 1987, the 
veteran complained of tenderness in his left lateral 
malleolus area.  An X-ray showed an old chip fracture of the 
left lateral malleolus.  At the time of his medical 
examination for separation from service, the veteran gave a 
history of foot trouble.  The examiner indicated that the 
veteran's feet were normal except for tenderness and edema in 
the right hallux.

Treatment notes from Dr. Joseph A. Sciandra indicate that, in 
June 1996, the veteran sought treatment for a left heel spur, 
which had been shown by VA x-ray examination.  In July, the 
veteran still had pain on palpation of the medial plantar 
condyle of the left heel, and the doctor commented that x-
rays had shown a 3 to 4 mm. spur on the left calcaneus.  He 
noted treatment plans and added that, if the veteran 
continued to have chronic inflammation secondary to the heel 
spur after conservative treatment, the doctor would 
"possibly look into whether his back problem is causing a 
chronic heel problem on the left side."  He did not, 
however, express an opinion as to whether or not this was the 
case.  

During a VA examination in November 1996, the veteran told 
the examiner that, in the winter of 1995, he began to notice 
pain in his left heel with rocking.  When the pain became 
severe, he consulted a podiatrist who told him that X-rays 
showed a fallen arch and heel spur on the left.  A 
corticosteroid injection gave good relief temporarily.  
According to the veteran, the podiatrist told him he was 
"functionally" one inch shorter on the right.  Objective 
findings on examination included bilateral, grade 3 pes 
planus.  There was tenderness over the interior aspect of the 
left calcaneum.  The pertinent diagnoses were bilateral grade 
3 pes planus and calcaneal spur on the left with heel pain 
secondary to either Achilles tendonitis or plantar fasciitis 
"which would be considered to be service aggravated, 
although I feel that the cause of the spur is most likely 
congenital."

During the November 1997 VA examination, the veteran had 
tenderness on the left heel aggravated by weight bearing.  
Standing on his toes provoked pain in the left big toe and 
left ankle.  The veteran reported mild tenderness in the 
lateral malleolus, the left superior peroneal retinaculum, 
and the peroneal longus and brevis tendon.  No clinical 
abnormalities of the left foot and ankle were noted, and no 
diagnosis was made concerning the left foot.  

During the June 1998 VA examination, the veteran reportedly 
could not walk on his heel because of a spur.  The veteran 
told the examiner he began to have treatment for pain in his 
left heel in 1990.  He was currently taking Motrin for heel 
pain and had used heel supports in the past with some relief.  
On examination, there was mild pain on deep palpation of the 
left heel.  There was no redness or swelling.  The left ankle 
joint had full range of motion.  The veteran had bilateral 
flat feet.  There were no calluses.  The examiner listed 
among his diagnoses small left calcaneal spur.  He commented 
that the spur was degenerative, not congenital.

The veteran has asserted that his left calcaneal spur is 
proximately due to or the result of service-connected 
disability from his lumbosacral strain with bulging annulus 
at L4-5 with mild stenosis.  However, a review of the entire 
record yields no competent medical evidence to support that 
assertion.  The veteran's own assertions that the left foot 
disorder is secondary to his service-connected low back 
disorder are afforded no probative weight in the absence of 
evidence that he has the expertise to render such an opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Addressing the suggestion by a VA physician that the left 
foot disability is possibly "service aggravated," the Board 
notes that there is no evidence in the claims folder that the 
veteran had a left foot disorder prior to his entry into 
service.  Further there is no indication in the file that he 
experienced a worsening of disability associated with a left 
foot disorder during his active service.  In fact, the 
veteran himself told this VA examiner that he first noticed 
symptoms of heel pain during the fourth year after his 
separation from service.  Under such circumstances, the legal 
conclusion that the veteran's disability from left calcaneal 
spur is service-connected by way of aggravation is 
unsupported by medical evidence.

In the absence of competent medical evidence which shows that 
the veteran's disability from left calcaneal spur was 
incurred during his active service, preexisted active service 
and was aggravated during such service, or is proximately due 
to or the result of a service-connected disability, the Board 
concludes that the claim is not well grounded.

III.  Skin Lesions

Initially, Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Evidence of a well-grounded claim includes the veteran's 
statements concerning the existence of skin lesions in 
service and his activities in service, and the opinion of a 
VA physician that the veteran's papular skin lesions of the 
face and neck were secondary to exposure to "Jet Wash" 
during his active service.  The RO has assisted the veteran 
in all necessary matters, including seeking and securing all 
possible treatment records.  The Board is satisfied that all 
relevant facts which may be developed have been properly 
developed, and that no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107.

Service medical records show that the veteran had mild acne 
at the time of his medical examination for entry into 
service.  In September 1985, while the veteran was serving in 
Japan, he complained that he was having acne outbreaks at 
least once per week.  An examiner observed mild acne vulgaris 
with blackheads noted on the veteran's face and back.  The 
skin disorder was treated with benzoyl peroxide and 
tetracycline.  During the ensuring months and years, the 
veteran continued to request refills of benzoyl peroxide and 
tetracycline.  It was reported in January 1986 that his acne 
responded well to medication.  In September 1987, an examiner 
noted that the veteran had a few papules on his right 
shoulder and forehead.  The veteran requested removal of a 
mass from his right forehead which was microscopically 
identified as a benign intradermal nevus.  In January 1988, 
an examiner recorded an impression of chronic acne, noting a 
few lesions with slight rubor on the veteran's face.  
Subsequently dated service treatment records do not show 
further treatment for a skin disorder.  At the time of his 
medical examination for separation from service, the veteran 
reported a history of skin disease.  The examiner did not 
elaborate but reported that the veteran's skin was clinically 
normal.

During medical examinations associated with the veteran's 
participation in the Air Force Reserves, in July 1992 and 
April 1996, the veteran reported a history of skin disease.  
The examiners did not elaborate but indicated that the 
veteran's skin was clinically normal.

During a VA examination in November 1996, the veteran told 
the examiner that he initially noticed lesions on his face 
and neck in 1988 while stationed in Japan.  The lesions were 
relieved by tetracycline.  However, he had a recurrence of 
face lesions while stationed in Saudi Arabia.  He reported 
that the lesions were treated with excision and dermabrasion.  
However, the lesions had recurred.  The examiner noted the 
size and number of the lesions, as well as other associated 
clinical findings.  He noted his "tendency to agree" with 
the veteran's assertion that the Jet Wash which he had been 
using to clean aircraft while serving in Japan had irritated 
his face and caused the skin lesions.  The reported diagnosis 
was papular skin lesions of the face and neck secondary to 
exposure to Jet Wash.

During the June 1998 VA skin examination, the veteran 
admitted that he had "pimples" before he went into the 
service.  He told the examiner that in 1985, while he was in 
Japan, the lesions got worse and he was treated with 
Tetracycline.  Some lesions were excised.  He reported that 
there was no progression of the lesions until 1990, while he 
was serving in Saudi Arabia, when the lesions increased in 
number.  He reported having laser treatment of some of the 
skin lesions in 1993.  Since that time, the lesions had 
remained few in number.  The examiner described the current 
lesions by number, location, size, and color.  His diagnoses 
were: small epidermal cyst on the forehead; pigmented mole on 
the left cheek; and few furuncles on the face and neck.  The 
examiner commented that the lesions were not deforming.

The Board has reviewed the entire record.  The evidence 
supports a finding that the veteran had acne prior to his 
entry into service.  The skin disorder was clearly noted at 
the time of his medical examination for entry into service.  
Service medical records show that the veteran's acne was 
treated periodically between September 1985 and January 1988 
with good results from topical ointments and medication.  At 
least one excision of a benign intradermal nevus is document.  
The medical evidence in the file does not show that the skin 
disorder from acne vulgaris worsened during service.  There 
is no evidence of an increase in the size or number of 
lesions, or an increased in the areas of skin affected.  The 
veteran's skin was described as clinically normal at the time 
of his medical examination for separation from service.

The Board notes the opinion expressed in the November 1996 VA 
examination report concerning the relationship between 
exposure to Jet Wash in service and the veteran's skin 
lesions.  The examiner did not explain the basis for this 
opinion, and noted that the veteran did not know of any other 
person who was so affected.  The record also contains no 
evidence that supports the proposition that the veteran's 
skin lesions were caused or worsened by exposure to chemicals 
used to wash aircraft.  Notes made during the relatively 
frequent visits for treatment during the veteran's service 
between September 1985 and January 1988 contain no reference 
to the veteran's exposure to such chemicals or the cause of 
his acne.  Moreover, the history that the veteran gave to 
this examiner is not entirely consistent with the 
contemporaneous medical records, which indicate that acne was 
present at the time of the veteran's entry into service; the 
veteran reported that he first noted lesions on his face and 
neck when he was stationed in Japan.  The Board concludes 
that the absence of contemporaneous references to a chemical 
irritation of the veteran's skin in the treatment records 
outweighs the sole, unexplained opinion that there was a 
relationship between the veteran's exposure to Jet Wash and 
the development of papular lesions.  

Consequently, the Board concludes that the evidence does not 
support a grant of service connection for the papular 
lesions.  The evidence as a whole does not show that the 
veteran's skin disorder, diagnosed in November 1996 as 
papular skin lesions, was incurred aggravated during his 
active military service.


ORDER

Entitlement to service connection for scoliosis, left 
calcaneal spur, and papular skin lesions is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

